 


116 HR 938 RH: Bringing Low-cost Options and Competition while Keeping Incentives for New Generics Act of 2019
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 24 
116th CONGRESS1st Session 
H. R. 938 
[Report No. 116–46] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2019 
Mr. Schrader (for himself and Mr. Carter of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 

May 2, 2019
Additional sponsors: Mrs. Craig, Mrs. Dingell, Mr. Ruiz, Mr. Pallone, Ms. Eshoo, Mr. Kennedy, Ms. Matsui, Mr. Rush, Mr. Van Drew, Ms. Clarke of New York, Mr. Walden, Ms. Schakowsky, Mr. McAdams, Ms. Mucarsel-Powell, and Mr. Meadows

 
May 2, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To amend the Federal Food, Drug, and Cosmetic Act, with respect to eligibility for approval of a subsequent generic drug, to remove the barrier to that approval posed by the 180-day exclusivity period afforded to a first generic applicant that has not yet received final approval, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Bringing Low-cost Options and Competition while Keeping Incentives for New Generics Act of 2019 or the BLOCKING Act of 2019.  2.Change conditions of first generic exclusivity to spur access and competitionSection 505(j)(5)(B)(iv) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(B)(iv)) is amended— 
(1)in subclause (I), by striking 180 days after and all that follows through the period at the end and inserting the following:  180 days after the earlier of— 
(aa)the date of the first commercial marketing of the drug (including the commercial marketing of the listed drug) by any first applicant; or  (bb)the applicable date specified in subclause (III).; and  
(2)by adding at the end the following new subclause:  (III)Applicable dateThe applicable date specified in this subclause, with respect to an application for a drug described in subclause (I), is the date on which each of the following conditions is first met: 
(aa)The approval of such an application could be made effective, but for the eligibility of a first applicant for 180-day exclusivity under this clause.  (bb)At least 30 months have passed since the date of submission of an application for the drug by at least one first applicant.  
(cc)Approval of an application for the drug submitted by at least one first applicant is not precluded under clause (iii).  (dd)No application for the drug submitted by any first applicant is approved at the time the conditions under items (aa), (bb), and (cc) are all met, regardless of whether such an application is subsequently approved..  
 
 
May 2, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
